Title: Thomas Jefferson to Joshua Stow, 23 March 1817
From: Jefferson, Thomas
To: Stow, Joshua


          
            Sir
            Monticello
Mar. 23. 17.
          
          I have recieved the copy you have been so kind as to send me of the Address and Constitution of the Connecticut society for the encouragement of American manufactures, and beg leave thro’ you to return thanks to the Society for this mark of their attention. no one more zealously wishes success to their views, from a very thorough conviction of their importance to the Cement, as well as Independance of the union. I offer to them and yourself the assurance of my high consideration.
          Th: Jefferson
        